948 F.2d 782
292 U.S.App.D.C. 190
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Carlton Leland MOORE, Appellant.
No. 90-3252.
United States Court of Appeals, District of Columbia Circuit.
Sept. 26, 1991.

Before HARRY T. EDWARDS, SENTELLE and HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of Appellant's motion to dismiss and Appellant's motion to submit without oral argument, it is


2
ORDERED, by the Court, that Appellant's motion to dismiss be granted.   The Clerk is directed to send a certified copy of this order to the District Court in lieu of a formal mandate.   It is


3
FURTHER ORDERED that the motion to submit without oral argument be dismissed as moot.